Citation Nr: 0121876	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased, compensable, evaluation for 
dermatophytosis of the arms, hands, and feet.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This claim first came before the Board in July 2000.  
The Board denied an increased rating for dermatophytosis.  In 
March 2001 the United States Court of Appeals for Veterans 
Claims ordered the Board's July 2000 decision vacated and 
remanded.


REMAND

During service the veteran experienced skin problems and 
received treatment for the condition.  On VA examination in 
March 1960 the veteran complained of a recurrent skin 
eruption of the hands, and feet during the hot summer months.  
He reported that he was rarely bothered during the winter 
months.  Examination revealed a generalized erythema and 
scaling of both soles with scaling and maceration between the 
toes.  There were no signs of any active dermatosis of the 
hands or any other areas of the body.  The diagnosis was 
dermatophytosis, chronic, persistent, recurrent, varying in 
intensity from mild to moderately severe, involving the feet 
with a recurrent dermatophytid eruption of the hands.

In a rating action in April 1960 service connection was 
granted for dermatophytosis of the arms, hands and feet and a 
10 percent rating was assigned.  On VA examination in 
February 1965 the veteran reported that he still had an 
eruption of his hands and feet during hot summer months.  He 
had no complaints at the time of the examination.  
Examination revealed that no evidence of active dermatoses.

In a rating action in March 1965 a zero percent rating was 
assigned for the veteran's service connected dermatophytosis 
of the arms, hands and feet.  The veteran was seen at a VA 
out-patient clinic in February 1967 for treatment of a patch 
of macular eczema on the dorsum of the left hand.  On VA 
examination in March 1967 it was reported that there was no 
sign of any active skin disease.  The examiner opined that 
the correct diagnosis of the veteran's skin condition was 
nummular eczema, chronic, persistent, mild and recurrent.

Records from a private physician dated from January 1992 to 
September 1993 reveal that the veteran was seen on several 
occasions for treatment of a rash of the forehead and arms.  
On VA examination in May 1998 the veteran reported that two 
or three times yearly, usually in the summer, he developed a 
red, raised rash which resolved in approximately one month's 
time.  Examination of the arms, hands and feet revealed no 
significant lesions.  There were areas of hyperpigmentation 
over the backs of the hands.  The skin of the feet was dry, 
warm and intact with no scaling or lesions.  The diagnosis 
was normal; skin of the arms, hands and feet without evidence 
of rash or lesions.  Unretouched color photographs of the 
hands and feet were supplied with the examination report.

On VA examination in August 1998 it was reported that the 
veteran had wart-like lesions of the right forehead with some 
areas of scaling and an erythematous rash between the thigh 
area.  The examiner noted that the most likely diagnosis of 
the lesion of the forehead was actinic dermatosis.  The groin 
rash was considered to most likely be dermatitis secondary to 
heat.

In his VAF-9, dated in March 1999, the veteran reported that 
he was being treated by a private physician, Dr. Glasser.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines VA obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

The Board notes that the veteran has put VA on notice that 
private medical records regarding treatment of his service 
connected disability are in existence.  The Board concludes 
that an effort to retrieve these records must be made.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers he 
has received treatment from for his 
service connected skin disability.  He 
should be asked to sign the appropriate 
releases and the RO should then request 
these records of treatments, to 
specifically include the clinical records 
of Dr. Glasser.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The RO should adjudicate the 
appellant's claim of entitlement to an 
increased evaluation for a skin 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be furnished a 
Supplemental Statement of the Case which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran 
must be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




